<!tnurl nf J\pp:euls
                       lJiiftq ilhifritt nf W:exus ut ilullus
                                      JUDGMENT
HAIDAR S. ALSALEH. Appellant                      Appeal from the 282nd Judicial District
                                                  Court of Dallas County, Texas. (Tr.Ct.No.
No. 05-98-00023-CV           V.                   CV96-00630-S).
                                                  Opinion delivered per curiam before a panel
HIY AM H. NAJIM, Appellee                         of Justices Kinkeade, Bridges, and Roach.


        Based on the Court's opinion of this date, the appeal is DISMISSED. Appellant shall
bear all costs of appeal.




Judgment entered February 26, 1999.




                                                  JOHN R. ROACH
                                                  JUSTICE
DISMISSED and Opinion Filed February 26, 1999




                                            In The
                                   <rrnurl of 1\pp£als
                         111iff4 :Sisfrirf nf W£xas at ilallas
                                      No. 05-98-00023-CV


                              HAIDAR S. ALSALEH, Appellant

                                              v.
                                 HIYAM H. NAJIM, Appellee


                        On Appeal from the 282"d Judicial District Court
                                     Dallas County, Texas
                            Trial Court Cause No. CV96-00630-S


                               OPINION PER CURIAM
                          Before Justices Kinkeade, Bridges, and Roach

        On appellee's January 28, 1999 motion, this appeal is DISMISSED as moot. See TEX.

R .. APP. P. 43.2(£).


                                                                 PER CURIAM


Do Not Publish
TEX. R. APP. P. 47